Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ulrichts et al, (US 2015/0218239 A1, of record), hereinafter Ulrichts as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680, of record), hereinafter Newland. 
Ulrichts discloses an FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity, wherein the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006, and Claims). In general, an Fc region or FcRn binding fragment thereof used is from a human immunoglobulin (Para. 0065). Methods of treating antibody mediated disorders in human subjects such as an autoimmune disease are further disclosed (Para. 0006 and Para. 0061), wherein the autoimmune disease can be immune thrombocytopenia (Para. 0021). In some embodiments, the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 or mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed. 
Thus, Ulrichts meets the limitations of instant claims 1, 8, 10, 11, 13, 24, 33, 38, 39, 44, 56, 65, 81-82, and 85-87. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30, 62, 79, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 33, 38, 39, 44, 56, 65, 81-82, and 85-87 above, and in view of Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel.
The teachings of Ulrichts as evidenced by Bussel have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject has chronic ITP. 
However, Bussel teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists in combination with an approved standard-of-care treatment for ITP as disclosed by Ulrichts to a human subject with chronic ITP. One of ordinary skill in the art would have been motivated to do so since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding. Given that the FcRn antagonist efgartigimod disclosed by Ulricths can increase platelet counts to more than ≥50 × 109/L, it can be used to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that the FcRn antagonist disclosed by Ulricths can effectively treat chronic ITP in a subject in combination with an approved standard-of-care treatment for ITP. 

Claims 24, 56, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87, and in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan. 
The teachings of Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone nor that the subject’s platelet count is less than 30 × 109/L prior to the administration of the FcRn antagonist. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by Ulrichts in combination with the anti-inflammatory reagent prednisone to a subject with ITP whose platelet count is less than 30 × 109/L. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat ITP in a subject, especially given that Ulrichts explicitly teaches administration of RcFn antagonist in combination with anti-inflammatory agents (see particularly Para. 0023 of Ulrichts). 

Claim 83 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87 above, and further in view of Haller et al (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
The teachings of Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosage frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.

Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100 are rejected under 35 U.S.C. 103 as being unpatentable over Robak et al (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359, of record), hereinafter Robak, in view of Ulrichts et al, (US 2015/0218239 A1, of record), hereinafter Ulrichts as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680, of record), hereinafter Newland.
Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). . Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Robak does not specifically teach the administration of human FcRn antagonist efgartigimod to a subject with chronic ITP having platelet counts < 30 x 109/L while on prednisone. Further, Robak does not teach specific dosages of efgartigimod administered or frequency of administration.
However, Ulrichts teaches a human FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, and Para. 0061). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (Para. 0006 and Claims), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 3 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31).  Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 or mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by Ulrichts to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP such as rituximab or a corticosteroid. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of Ulrichts are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosage frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject having a platelet count less than 30 x 109/L while on prednisone. 

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Robak in view of Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan. 
The teachings of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by Ulrichts in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

Claims 83, 88, and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Robak and Ulrichts et al as evidenced by Newland, and further in view of Haller et al (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
The teachings of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosage frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10316073 in view of Robak et al, (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak and Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
The issued patent recites an isolated FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each Fc domain consists of SEQ ID NO: 2 (issued claim 1) or SEQ ID NO: 3 (issued claim 8), corresponding to SEQ ID NO: 2 and 1, respectively, of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31).  Thus, the FcRn antagonist of SEQ ID NO: 3 disclosed by the issued patent is necessarily efgartigimod (or ARGX-113). Further, the FcRn antagonist of SEQ ID NO: 3 necessarily comprises the Fc domain mutations recited in instant claim 8. 
The issued claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP.
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Ulrichts further teaches a human FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006 , Para. 0021, Para. 0061, and Claims). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by the co-pending claims to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP such as rituximab or a corticosteroid. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending claims are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist efgartigimod of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject. 

Claim 78 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims over claims 1-10 of U.S. Patent No. 10316073 in view of Robak et and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan
The teachings of the issued patent in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by the issued claims in view of Robak and Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

Claims 83, 88, and 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims over claims 1-10 of U.S. Patent No. 10316073 in view of Robak and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Haller et al, (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
The teachings of the issued patent in view of Robak and Ulrichts evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the issued claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.


Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/893,863 in view of Robak et al, (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak and Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites an aqueous formulation comprising an isolated neonatal Fc receptor (FcRn) antagonist, wherein the FcRn antagonist consist of a variant Fc region consisting of two Fc domains which form a homodimer, with each Fc domain having the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 (co-pending claim 1), corresponding to SEQ ID NO: 1 or 2, respectively of the instant claims. Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). 
	The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP nor do the co-pending claims recite specific dosage ranges that the FcRn antagonists are administered. The co-pending claims further do not recite that the subject has a platelet count less than 30 x 10^9/L.
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Ulrichts further teaches a human FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, Para. 0061, and Claims). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by the co-pending claims to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP such as rituximab or a corticosteroid. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending claims are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist efgartigimod of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject. 

Claim 78 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-20 of copending Application No. 16/893,863 in view of Robak et and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by the co-pending claims in view of Robak and Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

 Claims 83, 88, and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-20 of copending Application No. 16/893,863 in view of Robak and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Haller et al, (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
 This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.

Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, and 79-100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-74, 76, 77, 78, 90, 91, and 92 of copending Application No. 15/064,195 in view of Robak et al, (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak and Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a method of reducing serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease or disorder comprising administering to the subject an FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 2 or SEQ ID NO: 3 and the FcRn antagonist is administered at a dose of about 10 mg/kg, 20 mg/kg, or 25 mg/kg once every 7 days  (co-pending claim 71). The amino acid sequence of SEQ ID NO: 3 corresponds to SEQ ID NO: 1 of the instant claims, and the amino acid sequence of SEQ ID NO: 2 corresponds to SEQ ID NO: 2 of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). The co-pending claims further recite that at least one subsequent dose is administered intravenously (co-pending claim 76) or subcutaneously (co-pending claim 77), wherein the first dose is 10 mg/kg (co-pending claim 78).
The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP. 
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Ulrichts further teaches a human FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, Para. 0061, and Claims). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by the co-pending claims to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP such as rituximab or a corticosteroid. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending claims are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject.

Claim 78 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 71-74, 76, 77, 78, 90, 91, and 92 of copending Application No. 15/064,195 in view of Robak et and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-100, and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan.
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by the co-pending claims in view of Robak and Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 128-141 of copending Application No. 16/213,422 in view of Robak et al, (Robak, Tadeusz, et al H/ematology 15.5 (2010): 351-359), hereinafter Robak and Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a formulation comprising an FcRn antagonist consisting of a variant Fc region of SEQ ID NO: 2 or SEQ ID NO: 3 (co-pending claim 128), wherein the FcRn antagonist is ARGX-113 (efgartigimod) (co-pending claim 132). The FcRn antagonist of SEQ ID NO: 2 and 3 correspond to SEQ ID NO: 2 and 1, respectively, of the instant claims. Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31).
The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP. 
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Ulrichts further teaches a human FcRn antagonist comprising  or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, Para. 0061, and Claims). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by co-pending claims to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP such as rituximab or a corticosteroid. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of co-pending claims are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist efgartigimod of the co-pending cliams, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject.

Claim 78 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 128-141 of copending Application No. 16/213,422 in view of Robak et and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan.
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by the co-pending claims in view of Robak and Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

Claims 83, 88, and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 128-141 of copending Application No. 16/213,422 in view of Robak, and Ulrichts evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Haller et al, (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
 This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.

Claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-62 of copending Application No. 17/672,346 in view of Robak et al, (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak and Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a method of treating immune thrombocytopenia purpura (ITP) in a subject, comprising administering to the subject an isolated FcRn antagonist consisting of a variant Fc region, wherein said variant Fc region consists of two Fc domains of SEQ ID NO: 2 or 3 (co-pending claims 45 or 54), corresponding to SEQ ID NOs: 2 or 1, respectively of the instant claims, wherein the FcRn antagonist is administered to the subject with an additional therapeutic agent such as rituximab (co-pending claims 56, 57, and 63). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). 
The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP. 
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). Specifically, patients with either newly diagnosed (49 pts) or chronic (66 pts) ITP having platelet counts less than 20 x 10^9/L were administered IVIg. Of these patients, 70% were on concomitant corticosteroid use. Patients with chronic ITP, in particular, attained the primary efficacy endpoint of clinical response (platelet count >50 x 109/L within 6 days of dosing with IVIg) (see Abstract, Baseline Data on Page 354, Figures 1 and 2, as well as “Clinical Response” and “Time to Response to Response Duration” sections, spanning pages 354-355). 
Ulrichts further teaches a human FcRn antagonist comprising or consisting of a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, Para. 0061, and Claims). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). As further evidenced by Newland, efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by the co-pending claims to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending claims are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist efgartigimod of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP can effectively treat chronic ITP in a subject.

Claim 78 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-62 of copending Application No. 17/672,346 in view of Robak et and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan.
The teachings of the co-pending applicaiton in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonists are administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by the co-pending claims in view of Robak and Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

Claims 83, 88, and 97 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-62 of copending Application No. 17/672,346 in view of Robak and Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 24, 27,30, 33, 38, 39, 44, 56, 62, 65, 79-82, 84-87, 89-96, and 98- 100, and further in view of Haller et al, (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
 This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Robak and Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the FcRn antagonist efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonist efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists via subcutaneous administration can effectively treat chronic ITP in a subject.

Claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/598,033 in view of Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites an antibody that binds to IgE comprising a variant  Fc domain or a FcRn that binds to FcRn with increased affinity (co-pending claim 1), wherein the variant Fc or FcRn domain comprises or consists of an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 (co-pending claim 23), corresponding to SEQ ID NO: 1 or 2, respectively of the instant claims. Further recited is a method of treating an antibody-mediated disorder comprising administering the IgE antibody with a variant Fc or FcRn domain of SEQ ID NO: 1 or 2 (co-pending claim), wherein the antibody-mediated disorder is an autoimmune disorder such as autoimmune thrombocytopenia (co-pending claims 71 and 72). Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the anti-IgE antibody of the co-pending claims comprise the FcRn antagonist efgartigimod, which as evidenced by Newland, is able to induce a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) (see entire document, in particular, Abstract).
	The co-pending claims do not recite methods of treating ITP comprising administering the anti-IgE antibody comprising an FcRn domain such as efgartigimod in combination with an approved standard-of-care treatment for ITP nor do the co-pending claims recite specific dosage ranges that the FcRn antagonists are administered. 
However, Ulrichts teaches a human FcRn antagonist comprising a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to a human subject (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021, Para. 0061, and Claims).  In some embodiments, the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006), and the FcRn antagonists have the amino acid sequences of SEQ ID NO: 1 or 2, corresponding to SEQ ID NO: 1 and 2 of the instant claims (Para. 0069 and Table 1). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent or rituximab (Para. 0023), which the instant specification discloses as an example of standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 1, 13 and 44 (Para. 0094). Specifically, an effective dosage of the FcRn antagonist is in the range of about 0.1 to 10,000 mg/kg body weight per day e.g., about 1 to 1000, about 10-500, or about 50-250 mg/kg body weight per day (e.g., about 70 mg/kg body weight per day). Per the instant specification, about 2.7 mg/kg to 16.2 mg/kg efgartigimod is equivalent to about 50 nmol/kg to about 300 nmol/kg (see Page 17, Ln. 22-26). Pharmaceutical compositions formulated for parenteral administration (e.g. intravenous or intramuscular) via bolus injection (Para. 0096) are also disclosed.
It would have been obvious to one of ordinary skill in the art to use the anti-IgE antibody comprising an FcRn domain such as efgartigimod disclosed by the co-pending claims to treat a subject with ITP in combination with one or more standard of care treatments for ITP such as rituximab. One of ordinary skill in the art would have been motivated to do so since the anti-IgE antibody can comprise the FcRn antagonist efgartigimod, which can induce a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L). It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering the anti-IgE antibody comprising the FcRn antagonist efgartigimod in combination with an approved standard-of-care treatment for ITP can effectively treat ITP in a human subject. 

Claims 30, 62, 79, and 84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/598,033 in view of Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87 above, and further in view of Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel.
The teachings of the co-pending claims in view of Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the subject has chronic ITP. 
However, Bussel teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IgE antibody comprising the FcRn domain disclosed by the co-pending claims in combination with an approved standard-of-care treatment for ITP to treat a human subject with chronic ITP. One of ordinary skill in the art would have been motivated to do so since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding. Given that the anti-IgE antibody comprises the FcRn antagonist efgartigimod of SEQ ID NO: 1, which can increase platelet counts to more than ≥50 × 109/L; the anti-IgE antibody comprising this FcRn domain can be used to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that the anti-IgE antibody comprising the FcRn antagonist disclosed by Ulricths can effectively treat chronic ITP in a subject in combination with an approved standard-of-care treatment for ITP. 

Claims 24, 56, and 78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-20 of copending Application No. 17/598,033 in view of Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 33, 38, 39, 44, 65, 81-82, and 85-87 and further in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763, of record), hereinafter Khan
The teachings of the co-pending claims in view of Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the anti-IgE antibody comprising an FcRn domain such as efgartigimod is administered to a human subject having ITP in combination with the anti-inflammatory agent prednisone nor that the subject has a platelet count less than 30 × 109/L prior to the administration of the anti-IgE antibody comprising the FcRn domain. 
However, Khan teaches that due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IgE antibody comprising a FcRn domain such as efgartigimod disclosed by the co-pending claims in view of Ulrichts as evidenced by Newland in combination with prednisone to a subject with ITP. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Therefore, one of ordinary skill in the art would expect that administering the anti-IgE antibody comprising a FcRn domain such as efgartigimod of the co-pending claims in combination with an approved standard-of-care treatment for ITP such as prednisone can effectively treat chronic ITP in a subject. 

 Claims 83 and 88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable claims 1-20 of copending Application No. 17/598,033 in view of Ulrichts as evidenced by Newland, as applied to claims 1, 8, 10, 11, 13, 33, 38, 39, 44 , 65, 81-82, and 85-87, and further in view of Haller et al, (Michael F. Halle, Pharmaceutical Technology, Advanstar Communications Inc. 10-02-2007, Volume 31, Issue 10), hereinafter Haller.
 This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application in view of Ulrichts as evidenced by Newland have been discussed above and differ from the instantly claimed invention in that it is not taught that the anti-IgE antibody comprising a FcRn domain such as efgartigimod is parenterally administered via subcutaneous administration at a dose of 1000 mg. 
However, Haller teaches that in contrast to the skilled personnel required for the administration of intravenous and intramuscular injections, subcutaneous injections can be administered by the patient. A small needle is required (length of ⅜–⅝ in.), and the injections are not generally painful and carry a reduced risk of infection and other complications. For patients requiring multiple doses, subcutaneous injections also offer a broader range of alternative sites, and the resultant drug absorption is also slower than intravenous and may avoid the risks of bolus administration (see entire document, in particular, “Subcutaneous Delivery” section). 
It would have been obvious to one of ordinary skill in the art to administer the anti-IgE antibody comprising a FcRn domain such as efgartigimod of the co-pending claims via subcutaneous administration to in order to treat chronic ITP in a subject with a platelet count less than 30 x 109/L in combination with one or more standard of care treatments for ITP. One of ordinary skill in the art would have been motivated to do so in order to gain the advantages of subcutaneous drug delivery including self-delivery, reduced pain, and reduced risk of infection and other complications that accompany other types of parenteral injections including intravenous and intramuscular injections. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered as well as dosing frequency to effectively treat chronic ITP in a subject. Therefore, one of ordinary skill in the art would expect that administering the anti-IgE antibody comprising a variant FcRn domain such as efgartigimod via subcutaneous administration can effectively treat chronic ITP in a subject.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
With respect to the rejections made under 35 U.S.C. 103, Applicant argues that 1) Ulrichts as evidenced by Newland does not teach administering an FcRN antagonist to a subject with chronic ITP nor that the specific dosages of the FcRn antagonists to be 10-1000 nmol/kg, 2) Kahn  is a review of the state of the art in the management of ITP but is silent with regard to the use of FcRn antagonists, let alone efgartigimod), and 3) Bussel teaches the benefit of stimulating platelet production in chronic ITP using eltrombopag, a small molecule thrombopoietin receptor agonist (TPO-RA) and is thus irrelevant as the TPO-RA agonist has a different mechanism than efgartigimod. Thus, Applicant asserts that there is no proper motivation to combine the cited references nor is there a reasonable expectation of success disclosed by the combined teachings of Ulrichts as evidenced by Newland and Kahn.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ulrichts discloses the FcRn antagonist efgartigimod (ARGX-113), which induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland. Kahn discloses that chronic ITP lasts more than 12 months and due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present, with prednisone being an approved first-line therapy for ITP. Lastly, Bussel teaches that persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, thus providing a motivation for why artisans would administer treat patients with chronic ITP by administering the FcRn antagonist efgartigimod. The only difference between recently diagnosed, persistent, and chronic ITP is the duration of the condition; however, mechanistically, the common factor is a low platelet count. Given that the FcRn antagonist efgartigimod can lead to clinically relevant increases in platelet count (≥50 × 109/L), it can be used to treat ITP regardless of duration. Thus, artisans would be motivated to administer the FcRn antagonist efgartigimod disclosed by Ulrichts to a subject with chronic ITP in combination with prednisone when platelet counts fall below 30 × 109/L in order to restore platelet counts to normal levels (≥50 × 109/L).
Applicant similarly traverses the rejections made under non-statutory double patenting for the reasons discussed with respect to the 103 rejection over Ulrichts, Newland, Khan, and Bussel.
In response to this argument, Examiner maintains position with respect to rejections made over Ulrichts, Newland, Khan, and Bussel as discussed above.  
Applicant further argues that co-pending Applicant NO. 16/893,863 are directed to aqueous formulations of FcRn antagonists and related compositions of matter, whereas the instant claims are directed to methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP at specific dosage ranges. Moreover, Applicant states that the ‘863 application has a later filing date than the instant application; and the rejection over the ‘863 application should be withdrawn if there are no other rejections remaining. 
In response to applicant’s argument, it should be noted that the teachings of the ‘863 claims in view of Ulrichts, Newland, Khan, and Bussel renders obvious the instantly claimed invention as discussed above, and that more than just provisional double patenting rejections over claims from later filed applications are at issue in the instant application.   

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644